Title: To Benjamin Franklin from David Jones et al., [after 3 July 1782?]
From: Jones, David
To: Franklin, Benjamin


[after July 3, 1782?]
Les sieurs David Jones, Williams Duglos, Benjamin hyland James Trompkins, Moriss. Wainwrigth, Mulachy Dodge, Benjamin Davis Williams Peyton et Joseph Crusman tous citoyens des Etats unis de L’Amerique
Ont Lhonneur de reclamer votre protection bienfaisante auprès de son altesse Serenissime Monseigneur Le Duc de Penthievre Amiral de france pour appuier la demande en mainlevée quils ont présentée à Ce prince du Brigantin Le London que les exposans avoient pris sur les Anglais et quils avoient Conduit dans le port de paix Ile St Domingue.
Pour prouver a Votre Excellence que la Confiscation de Ce brigantin prononcée au proffit de Monsieur L’Amiral le 3 juillet 1781 est Contraire aux ordonnances de la Marine de france et a la decision textuelle du Congrès Americain, Les Exposans se trouvent forcés d’entrer dans quelques détails.
Le hazard les fit embarquer en 1781 au Port de la Jamaïque, en qualité de Matelôts, sur le Brigantin Le London armé de 12 canons, monté de 49 hommes dequipage et chargé de Sucres. Dans la traversée les Exposans reconnurent que Le Capitaine et six hommes de L’Equipage étoient Anglais. Linterêt de leur patrie, Le droit de la guerre, et la superiorité que le nombre des Exposans donnoit sur leurs ennemis, leur firent prendre la résolution de s’emparer du Capitaine, du Brigantin, et des anglois à bord.
Le 18 juin 1781 les exposans, se trouvant au vent du môle St. Nicolas éxécuterent leur resolution, se saisirent du Capitaine et conduisirent le Brigantin au port de Paix, où le sieur Giffort Americain et second Capitaine sur le dit Navire fit sa déclaration, Conformément aux ordonnances.
Mais Les officiers de L’amirauté de Ce port, non seulement saisirent le Brigantin et touttes les Marchandises dont il étoit chargé, mais même en prononcerent la Confiscation au proffit de M. L’amiral par le Jugement du 3 juillet 1782.
Votre Excellence a deja pressenti que Cette Confiscation est Contraire à tous les principes connus sur Cette matiére, et notemment à la décision donnée par le Congrès americain le 14. 8bre. 1777 résolution “est il dit que tout vaisseau et Cargaison appartenant à un sujet britannique quelconque mené dans un port ou havre de quelques états unis par le maître d’Equipage ou mariniers Seront réputés de bonne prise et le produit sera divisé entre les Capteurs dans la même proportion que sils avoient été pris par un vaisseau de guerre Continental.”
Le Droit de la guerre qui autorisait les représailles, la decision, dont on vient de rapporter les expressions, la liberté indéfiniment donnée aux Américains de disposer des prises ennemies, dans les ports de france, ainsi quils l’auroient fait dans leurs propres ports tout invitoit Les exposans Américains à se saisir du Brigantin Le London appartenant à un armateur Anglais leur ennemi, commandé par un Capitaine Anglais aussi leur ennemi. Ils devoient S’attendre à partager, dans le port de Paix des proffits que les loix americaines leur accordoient. Ils ont Cependant été frustrés de leur Espoir par la sentence du 3 juillet 1782.
Les Suplians ne se permettront sur les dispositions de Cette sentence aucune espèce de réflexion. Ils aiment à Croire que, si, on leur a enlevé Ce quils ont gagné au péril de leur vie et de leur liberté C’est parceque les Juges de L’Amirauté ont trop sévérement suivi la loi, qui prononce la Confiscation de tout vaisseau qui ne seroit pas muni d’une Commission en guerre.
Mais les Exposans observent que dans Lespèce Ce deffaut de Réprésentation de la Commission en guerre, ne peut leur être opposé. Ils Sont Sujets des Etats Unis. Le hazard leur avoit donné de l’emploi Sur un vaisseau de leur ennemi. L’occasion, les loix Americaines et le droit de la guerre leur permettoient de se Saisir de leur ennemi et d’affaiblir les moyens de Nuire à L’ami commun: Ces loix, pour ainsi dire, leur dictoient à la lettre Ce quils ont si heureusement éxécuté. Ils devoient donc S’attendre à trouver dans les port de france la même protection quils auroient trouvée dans les ports de leur republique. Cest de la part des officiers de LAmirauté de Paix avoir donné aux ordonnances de la Marine francoise une extension quelles n’ont pas et quelles n’ont jamais pu avoir, puis quil etoit impossible aux exposans d’etre muni d’une Commission en guerre. Ainsi donc, loin d’etre puni de leur heureuse témérité par la Privation des proffits quils auroient retirés de leur prise, ils auroient du trouvé des protecteurs dans les Juges qui les ont si mal à propos Condamné.
Les Exposans remplis de Confiance en la justice de Monseigneur L’Amiral viennent de lui présenter leurs Suplications dans un mémoire quils ont fait passer dans les bureaux de L’Amirauté. Ils demandent la mainlevée du Brigantin, Ses aggrès apparans et Marchandises. Ils Croient, dans, Cette position, devoir Implorer votre protection bienfaisante. Ils Sollicitent en france léxécution des Loix Americaines— Quel appui plus Certain pourroient ils Emploier que Celui de Votre Excellence, Le Legislateur, Lorgane et le soutien de Ces mêmes loix. Vous ne dedaignerés point de proteger Les exposans, en Soutenant leurs droits auprès de Monseigneur LAmiral. Ils ne cesseront de faire des Vœux pour la Conservation des jours du Bienfaiteur et du restaurateur de la liberté de Leur patrie./.
